DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising a positive electrode comprising a first positive electrode layer comprising LiNiCoMnO2 and coating layer comprising LiNbO3 and a solid electrolyte material comprising Li2.7Y11C6 and comprising a second positive electrode layer comprising LiNiCoMnO2 and a solid electrolyte material comprising Li2.7Y11C6 AND an electrolyte layer comprising Li3YBr2Cl2I2 separating the positive and negative electrodes in the reply filed on 6-9-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first solid electrolyte material represented by composition formula LiaMbXy where M is a metalloid element selected from the group consisting of B, Si, Ge, As, Sb and Te, a is 2.5-3, b is 1-1.1 and y=6 or Li6-3dYdX6 where 0 < d < 2 or Li3YX6 or Formulae (A3), (A4) or (A5), etc, does not reasonably provide enablement for the first solid electrolyte comprising any material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0020-0021, 0028-0029, 0031-0032, 0034-0052].
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positive electrode coating material comprising an oxide solid electrolyte, does not reasonably provide enablement for a coating material comprising any material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0105-0108].
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte layer comprising a first electrolyte material comprising Li2S-P2S5, does not reasonably provide enablement for any material for the first electrolyte material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0176 and 0180].
Claims 5-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte layer comprising a second solid electrolyte material comprising LiaM’bX’y where X’ includes I and at least one selected from the group consisting of Cl and Br where a, b and y are defined in the specification, does not reasonably provide enablement for any material for the second solid electrolyte material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1 is rejected because it is unclear how the first positive electrode layer includes a first active material, a first solid electrolyte material and a coating material on the surface of the active material.  The claim should cite “the first positive electrode layer comprising first active material particle(s) containing a coating material on the surface of the active material and comprising first solid electrolyte material particles”.        Claim 1 is rejected because it is unclear how the second positive electrode layer includes an active material and a solid electrolyte material.  The claim should cite “the second positive electrode layer comprising second active material particle(s) and comprising first solid electrolyte material particles”.        Claim 1 is rejected because it is unclear if the first and second positive electrode active materials are the same or different from each other.         Claim 1 is rejected because it is unclear if the first and second solid electrolyte materials are the same or different from the electrolyte layer.          Claim 2 is rejected because it is unclear what is the upper ranges for a, b and y.         Claim 5 is rejected because it is unclear what the first solid electrolyte material is for the electrolyte layer because the claims.        Claim 5 is rejected because it is unclear what is the upper ranges for a’, b’ and y’.         Claim 8 is rejected because it is unclear how the claim further limits claim 5 and claim 1 from which the claim depends from because claim 1 already cites that the first positive electrode layer is located between the second positive electrode layer and the electrolyte layer.
Claim Rejections - 35 USC § 102
9.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.     Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomita et al. (JP 2006/244734, translation).              Tomita et al. teaches a battery comprising a positive electrode comprising a positive electrode layer comprising an active material containing an Li element and a positive electrode current collector; a solid electrolyte layer; and a negative electrode comprising an active material and a current collector.  Tomita et al. teaches that the solid electrolyte layer comprises Li3-2xMxIn1-yM’yL6-zL’z where M and M’ are metal elements and L and L’ are halogen atoms 0 < x < 1.5 and 0 < y < 1.  Tomita et al. teaches in [0042], a battery comprising a positive electrode comprising LiAl0.5Ni0.8Co0.15O2 and a solid electrolyte can comprise Li3InBrCl [teaching the second electrolyte cited in claim 5]. Tomita et al. teaches that the Li potential of the negative electrode active material is set to 0.7 V or less on average, a film composed of decomposition products by reductive decomposition is favorably formed between the solid electrolyte and the negative electrode layer. It is considered thin and all solid-state lithium secondary battery having good charge/discharge characteristics can be obtained by this film, this is not clear, but it is presumed to be due to the following reason. That is it has been confirmed that the film is formed at the interface between the solid electrolyte and the negative electrode layer by repeating charging and discharging of the all solid-state lithium secondary battery several times. This is the same film is formed regardless of the type of the negative electrode active material, it is considered that the film is the composition product generated by reducing and decomposing a part of the solid electrolyte. Furthermore, experimental results and the like suggest that the formation of the film produces the electrochemical resistance between the solid electrolyte and the negative electrode layer. It can be said that it is preferable in terms of improvement characteristics in the present invention, the average potential of the negative electrode active at serial with respect to Li is 0.7 V or less, thereby providing an environment in which the solid electrolyte is likely to undergo reductive decomposition, promoting the formation of the film it can be considered that the charge/discharge characteristic of the battery or improved. 12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727